DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 15/715,795 filed 09/26/2017 and Response to Election/Restriction filed 03/01/2021.
Claims 1-20 remain pending in the Application. Claims 16-20 have been withdrawn as non-elected clams.
Applicant’s election of Group I (claims 1-15) in the reply filed on 03/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, Claims 1-15 are under examination at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to No explicit description/support was found for terms “architecture-independent”, “architecture-dependent“ in the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev (US Patent Application Publication 20170262567) in view of Kim et al. (US Patent 8,448,150).

With respect to claims Vassiliev teaches A method of implementing an integrated circuit using integrated circuit design tools (paragraphs [0037], [0157]), the method comprising: 
receiving a high-level synthesis source code (receiving source code 300 for HLS/high-level synthesis (paragraphs [0100], [0157])); 
(using compiler produce intermediate representation/IR from source code for HLS/high-level synthesis (paragraphs [0247], [0156], [0157], [0251])); 
generating a register transfer level description from the compiler intermediate representation (creating HDL/RTL/register transfer level description using/from produced intermediate representation/IR (paragraphs [0247], [0249])); and 
However Vassiliev lacks specifics regarding mapping RTL description to compiler intermediate representation. Kim et al. teaches
mapping portions of the register transfer level description to portions of the compiler intermediate representation (mapping of compiled software code/ produced intermediate representation/IR to generated HDL code generation/RTL description (col. 6, ll.55-59; col. 3, ll.30-31)).  
It would have been obvious to one of ordinary skill in the before effective filing date of claimed invention to have used Kim et al. to teach specific subject matter  Vassiliev does not teach, because it provides a method that is capable of translating all syntaxes and semantics of all high-level languages supported by a software main compiler into HDL codes without the need to modify the original high-level language code (col. 2, ll.32-35).
With respect to claim 11 (as best understood) Vassiliev teaches An integrated circuit that is implemented using a method (paragraphs [0037], [0157]) comprising: 
obtaining a high-level synthesis (HLS) source code (receiving source code 300 for HLS/high-level synthesis (paragraphs [0100], [0157])); 
(parsing the source code to generate intermediate representation/IR/architecture-independent code produced/generated from source code for HLS/high-level synthesis, which is represents default to[ology/ architecture-independent code (paragraphs [0146], [0157], [0005])); 
performing backend operations on the architecture-independent assembly code to generate an architecture-dependent register transfer level (RTL) code (creating HDL/RTL/register transfer level description using/from produced intermediate representation/IR, wherein compiler performs back-end synthesis for specific  FPGA/architecture-dependent to generate HDL/RTL/register transfer level description using/from produced intermediate representation/IR (paragraphs [0247], [0249], [0269])); and 
However Vassiliev lacks specifics regarding mapping RTL description to compiler intermediate representation. Kim et al. teaches
linking lines in the architecture-dependent RTL code to lines in the architecture-independent assembly code (mapping/linking of compiled software code/produced intermediate representation/IR/architecture-independent to generated HDL/RTL/register transfer level description to HDL code generation/RTL description/architecture-dependent (col. 6, ll.55-59; col. 3, ll.30-31)).  
It would have been obvious to one of ordinary skill in the before effective filing date of claimed invention to have used Kim et al. to teach specific subject matter  Vassiliev does not teach, because it provides a method that is capable of translating all syntaxes and semantics of all high-level languages supported by a software main compiler into 
With respect to claims 8-10 Vassiliev teaches:
Claim 8: further comprising mapping the portions of the compiler intermediate representation to portions of the high-level synthesis source code (paragraphs [0249], [0252]). 
Claim 9: further comprising presenting a designer with an opportunity to modify the portions of the high-level synthesis source code (paragraph [0078]). 
Claim 10: further comprising: in response to the designer modifying the portions of the high-level synthesis source code, generating configuration data based on the modified high-level synthesis source code and loading the configuration data onto the integrated circuit (paragraphs [0176], [0209]). 
With respect to claim 12 Kim et al. teaches:
Claim 12. The integrated circuit of claim 11, wherein the method further comprises linking the lines in the architecture-independent assembly code to a line in the HLS source code  (col. 6, ll.55-59; col. 3, ll.30-31).  
It would have been obvious to one of ordinary skill in the before effective filing date of claimed invention to have used Kim et al. to teach specific subject matter  Vassiliev does not teach, because it provides a method that is capable of translating all syntaxes and semantics of all high-level languages supported by a software main compiler into HDL codes without the need to modify the original high-level language code (col. 2, ll.32-35).
. 
Claims 2-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev (US Patent Application Publication 20170262567) in view of Kim et al. (US Patent 8,448,150) as applied to claims 1, 11 above, and further in view of Morgan (US Patent Application Publication 20020162086).
With respect to claims 2-7, 13-15 Vassiliev in view of Kim et al. teaches limitations of claims 1 and 11 from which claims depend. However Vassiliev in view of Kim et al. lacks specifics regarding generating netlist. Morgan teaches 
Claim 2: further comprising generating a netlist from the register transfer level description (paragraphs [0016], [0033]). 
Claim 3: further comprising performing timing analysis on the netlist to identify a critical path (paragraphs  [0051], [0054], [0059]). 
Claim 4: further comprising mapping components in the critical path of the netlist to the portions of the register transfer level description (paragraphs [0088], [0071]). 
Claim 5: wherein mapping the portions of the register transfer level description to the portions of the compiler intermediate representation comprises using comments in the register transfer level description (paragraphs [0023], [0032], [0048]). 
Claim 6: wherein mapping the portions of the register transfer level description to the portions of the compiler intermediate representation comprises using descriptive names in the register transfer level description (paragraphs [0048], [0049], [0050]). 
Claim 7: wherein mapping the portions of the register transfer level description to the portions of the compiler intermediate representation comprises using an external file to store mapping information (paragraphs [0035], [0036], [0047]).
(paragraphs [0016], [0033]). 
Claim 14: wherein the method further comprises performing timing analysis on the gate-level netlist to identify a critical path (paragraphs  [0051], [0054], [0059]). 
Claim 15: wherein the method further comprises allowing modification of the line in the HLS source code to shorten the critical path (paragraphs [0088], [0071]). 
	It would have been obvious to one of ordinary skill in the before effective filing date of claimed invention to have used Morgan to teach specific subject matter  Vassiliev in view of Kim et al. does not teach, because it ensures correspondence between the design description and constraints at the different levels of abstraction (HDL/RTL versus gate-level) (paragraph 0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
03/15/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851